DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/01/2020 and 02/24/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  The examiner suggest amending the claim to include “and” between the last two limitations in the claim to provide better quality and clarity.  Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the scope of the influence" in line 4, “the range of influence” in line 6, “the cryptographic keys” in line 8, “the key state” in line 10, “the service provider” in lines 13-14, “the current status” in line 16, “the at least one cryptographic key” in line 17 and “the authenticity” in line 18.  There are insufficient antecedent basis for these limitation in the claim.
Claims 3 and 13 recites the limitation "the criteria" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claims 5 and 16-18 recites the limitation "the information" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claims 6 and 19-20 recites the limitation "the cryptographic service provider" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claim 7 recites the limitations "the assistance" and “the vehicle identification number” in line 2.  There are insufficient antecedent basis for these limitation in the claim.
Claim 8 recites the limitations "the key type" in line 1 and “the properties of the key” & “the deviation path” in line 2.  There are insufficient antecedent basis for these limitation in the claim.
Claim 12 recites the limitations "the control unit" in line 3, “the master key reference” in line 4 and “the key state” in lines 4-5.  There are insufficient antecedent basis for these limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 12 recites a memory in which at least one cryptographic key is saved and another memory area in which the master key reference and key state of the vehicle is saved.
The limitations of a memory in which at least one cryptographic key is saved and another memory area in which the master key reference and key state of the vehicle is saved, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computing unit”, “a control unit” and “memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “memory” language, “saving” in the context of this claim encompasses the user manually saving data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using a computing unit, a control unit and memory to perform the steps. The additional elements are recited at a high-level of generality (i.e., as a generic processor with a generic computer function and a generic memory storing data), such that they amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claims 9-10 and 12 are rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter. The claims does not include at least one hardware element within the body of the claim. 
Claim 9 recite a “security module", however, the specification discloses the security module may be or in some embodiments be a hardware security module (pages 8 and 9). Neither the claims nor specification specifically define the “security module" or any other 
Claim 12 recite a “computing unit", “control unit” and “memory”, however, the claims nor specification specifically define the any of these elements or other elements of the claim to include hardware. Thus, the claim is directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by TAEKMORI et al. (US Pub No. 2019/0238325).
Regarding independent claim 12, TAEKMORI teaches a vehicle with at least one computing unit, wherein the computing unit has a protected memory area in a memory in which at least one cryptographic key is saved, wherein the control unit has another memory area in which the master key reference and the key state of the vehicle are saved (TAKEMORI, Figure 1, page 5, paragraphs 0067-0069 and page 9, paragraphs 0110-0111 & 0121; automobile with first and second arithmetic processing devices storing key information and VIN).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEMORI et al. (US Pub No. 2019/0238325) in view of TANJI et al. (US Pub No. 2021/0111874).
Regarding independent claim 1, TAKEMORI teaches a method for protected communication between a vehicle and an external server, comprising the steps: a master key (TAKEMORI, page 8, paragraphs 0093-0096); generating a master key reference for the vehicle or for a control unit of the vehicle within the range of influence of the vehicle manufacturer (TAKEMORI, page 8, paragraphs 0093-0096 and page 9, paragraphs 0115-0119 and 0128; vehicle identification number); introducing one or more of the cryptographic keys derived from at least one of the defined master keys and the associated master key reference and the key state into the vehicle, or into a control unit of the vehicle, within the range of influence of the vehicle manufacturer  (TAKEMORI, page 8, paragraphs 0093-0096 and page 9, paragraphs 0115-0119; MAC key and ENC key); transmitting from the vehicle to an external server of the service provider a message, signed with one of the derived cryptographic keys, which is additionally provided with the master key reference and the current status of the vehicle (TAKEMORI, page 10, paragraphs 0144-0194 and page 13, paragraphs 0207-0209); deriving the at least one cryptographic key in the external server from the master key identified by the master key reference depending on the key status of the vehicle (TAKEMORI, page 8, paragraphs 0093-0096 and page 9, paragraphs 0115-0119 & 0128and 0128; server device generate MAC key and ENC key); checking the authenticity of the signed message with the derived cryptographic key at the server provider (TAKEMORI, page 10, paragraphs0151-0153).
	TAKEMORI does not explicitly teach the method defining a number of master keys for different service domains within the scope of influence of a vehicle manufacturer. 
	TANJI teaches defining a number of master keys for different service domains within the scope of influence of a vehicle manufacturer (TANJI, page 4, paragraph 0092, pages 8-9, paragraphs 0192-0193 and pages 15-16, paragraphs 0302-0303; manufacturer keys; in vehicle devices belong to domain/manufacturer).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify TAEMORI with the teachings of TANJI to have multiple keys for in-vehicle devices/services to provide the advantage of improving production TANJI, page 1, paragraphs 0006 & 0026).
Regarding claim 2, TAKERMORI in view of TANJI teaches the method wherein the message is signed with the cryptographic key that corresponds to the current key state of the vehicle (TAKEMORI, page 8, paragraphs 0093-0096 and page 9, paragraphs 0115-0119; MAC key and ENC key).
Regarding claim 3, TAKERMORI in view of TANJI teaches each and every claim limitation of claim 1, however TANJI teaches the method wherein the service domains are distinguished using one or more of the criteria of vehicle make, vehicle model, year of manufacturer, and distribution country ( TANJI, page 4, paragraph 0092, pages 8-9, paragraphs 0192-0193 and pages 15-16, paragraphs 0302-0303; manufacturer keys; in vehicle devices belong to domain/manufacturer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify TAEMORI with the teachings of TANJI to have multiple keys for in-vehicle devices/services to provide the advantage of improving production efficiency in vehicles and allowing each manufacturer to grasp easier communication relationship with in vehicle services (TANJI, page 1, paragraphs 0006 & 0026).
Regarding claim 4, TAKERMORI in view of TANJI teaches each and every claim limitation of claim 1, however TANJI teaches the method wherein different master keys are defined for different service providers or service domains ( TANJI, page 4, paragraph 0092, pages 8-9, paragraphs 0192-0193 and pages 15-16, paragraphs 0302-0303; manufacturer keys; in vehicle devices belong to domain/manufacturer).
TANJI, page 1, paragraphs 0006 & 0026).
Regarding claim 7, TAKERMORI in view of TANJI teaches the method wherein the cryptographic key is derived for individual vehicles with the assistance of the vehicle identification number (TAKEMORI, page 8, paragraphs 0093-0094).
Regarding claim 8, TAKERMORI in view of TANJI teaches the method wherein the key type determines the properties of the key and the derivation path (TAKEMORI, page 8, paragraphs 0092-0094).
Regarding claim 9, TAKERMORI in view of TANJI teaches a device for performing key derivations in a method of claim 1, wherein the device comprises a security module with which a cryptographic key is derived from a saved master key that is selected in a received message by a master key reference noted therein (TAKEMORI, Figure 1, page 4, paragraph 0052, page 8, paragraphs 0093-0096 and page 9, paragraphs 0115-0119).
Regarding claim 10, TAKERMORI in view of TANJI teaches the device wherein the device is configured such that, to derive the key, it also takes into account a key state transmitted by the vehicle (TAKEMORI, page 8, paragraphs 0093-0096 and page 9, paragraphs 0115-0119).
Regarding claim 11, TAKERMORI in view of TANJI teaches the device wherein the security module is a hardware security module HSM (TAKEMORI, Figure 1, page 4, paragraph 0052).
claim 13, TAKERMORI in view of TANJI teaches each and every claim limitation of claim 2, however TANJI teaches the method wherein the service domains are distinguished using one or more of the criteria of vehicle make, vehicle model, year of manufacturer, and distribution country ( TANJI, page 4, paragraph 0092, pages 8-9, paragraphs 0192-0193 and pages 15-16, paragraphs 0302-0303; manufacturer keys; in vehicle devices belong to domain/manufacturer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify TAEMORI with the teachings of TANJI to have multiple keys for in-vehicle devices/services to provide the advantage of improving production efficiency in vehicles and allowing each manufacturer to grasp easier communication relationship with in vehicle services (TANJI, page 1, paragraphs 0006 & 0026).
Regarding claim 14, TAKERMORI in view of TANJI teaches each and every claim limitation of claim 2, however TANJI teaches the method wherein different master keys are defined for different service providers or service domains ( TANJI, page 4, paragraph 0092, pages 8-9, paragraphs 0192-0193 and pages 15-16, paragraphs 0302-0303; manufacturer keys; in vehicle devices belong to domain/manufacturer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify TAEMORI with the teachings of TANJI to have multiple keys for in-vehicle devices/services to provide the advantage of improving production efficiency in vehicles and allowing each manufacturer to grasp easier communication relationship with in vehicle services (TANJI, page 1, paragraphs 0006 & 0026).
claim 15, TAKERMORI in view of TANJI teaches each and every claim limitation of claim 3, however TANJI teaches the method wherein different master keys are defined for different service providers or service domains ( TANJI, page 4, paragraph 0092, pages 8-9, paragraphs 0192-0193 and pages 15-16, paragraphs 0302-0303; manufacturer keys; in vehicle devices belong to domain/manufacturer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify TAEMORI with the teachings of TANJI to have multiple keys for in-vehicle devices/services to provide the advantage of improving production efficiency in vehicles and allowing each manufacturer to grasp easier communication relationship with in vehicle services (TANJI, page 1, paragraphs 0006 & 0026).

Claim 5-6 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over TAKEMORI et al. (US Pub No. 2019/0238325) in view of TANJI et al. (US Pub No. 2021/0111874) as applied to claims 1-4, 7-11, and 13-15 above, and further in view of Zhang et al. (US Pub No. 2020/0213287).
Regarding claim 5, TAKERMORI in view of TANJI teaches each and every claim limitation of claim 1. 
TAKERMORI in view of TANJI does not explicitly teach the method wherein the external server forwards at least the information on the master key reference and the key state of the vehicle to a cryptographic service provider that performs a derivation of the cryptographic key and transmits it back to the external server.
Zhang, page 7, paragraph 0063 & 0065; CA 406 generate key pair for provisioning server).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for another service component to generate keys to provide the advantage of ensuring the security and safety of the vehicle and server (Zhang, page 1, paragraphs 0003-0004 and page 7, paragraphs 0061).
Regarding claim 6, TAKERMORI in view of TANJI teaches each and every claim limitation of claim 1. 
TAKERMORI in view of TANJI does not explicitly teach the method wherein the cryptographic service provider performs the derivation of the cryptographic key itself using a hardware security module, or sends it to another cryptographic service provider that performs the derivation of the cryptographic key using the hardware security module.
Zhang teaches wherein the cryptographic service provider performs the derivation of the cryptographic key itself using a hardware security module, or sends it to another cryptographic service provider that performs the derivation of the cryptographic key using the hardware security module (Zhang, page 7, paragraph 0063 & 0065).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for another service component to generate keys to provide the advantage of ensuring the security and safety of the vehicle and server (Zhang, page 1, paragraphs 0003-0004 and page 7, paragraphs 0061).
claim 16, TAKERMORI in view of TANJI teaches each and every claim limitation of claim 2. 
TAKERMORI in view of TANJI does not explicitly teach the method wherein the external server forwards at least the information on the master key reference and the key state of the vehicle to a cryptographic service provider that performs a derivation of the cryptographic key and transmits it back to the external server.
Zhang teaches wherein the external server forwards at least the information on the master key reference and the key state of the vehicle to a cryptographic service provider that performs a derivation of the cryptographic key and transmits it back to the external server (Zhang, page 7, paragraph 0063 & 0065; CA 406 generate key pair for provisioning server).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for another service component to generate keys to provide the advantage of ensuring the security and safety of the vehicle and server (Zhang, page 1, paragraphs 0003-0004 and page 7, paragraphs 0061).
Regarding claim 17, TAKERMORI in view of TANJI teaches each and every claim limitation of claim 3. 
TAKERMORI in view of TANJI does not explicitly teach the method wherein the external server forwards at least the information on the master key reference and the key state of the vehicle to a cryptographic service provider that performs a derivation of the cryptographic key and transmits it back to the external server.
Zhang teaches wherein the external server forwards at least the information on the master key reference and the key state of the vehicle to a cryptographic service provider that Zhang, page 7, paragraph 0063 & 0065; CA 406 generate key pair for provisioning server).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for another service component to generate keys to provide the advantage of ensuring the security and safety of the vehicle and server (Zhang, page 1, paragraphs 0003-0004 and page 7, paragraphs 0061).
Regarding claim 18, TAKERMORI in view of TANJI teaches each and every claim limitation of claim 4. 
TAKERMORI in view of TANJI does not explicitly teach the method wherein the external server forwards at least the information on the master key reference and the key state of the vehicle to a cryptographic service provider that performs a derivation of the cryptographic key and transmits it back to the external server.
Zhang teaches wherein the external server forwards at least the information on the master key reference and the key state of the vehicle to a cryptographic service provider that performs a derivation of the cryptographic key and transmits it back to the external server (Zhang, page 7, paragraph 0063 & 0065; CA 406 generate key pair for provisioning server).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for another service component to generate keys to provide the advantage of ensuring the security and safety of the vehicle and server (Zhang, page 1, paragraphs 0003-0004 and page 7, paragraphs 0061).
Regarding claim 19, TAKERMORI in view of TANJI teaches each and every claim limitation of claim 2. 

Zhang teaches wherein the cryptographic service provider performs the derivation of the cryptographic key itself using a hardware security module, or sends it to another cryptographic service provider that performs the derivation of the cryptographic key using the hardware security module (Zhang, page 7, paragraph 0063 & 0065).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for another service component to generate keys to provide the advantage of ensuring the security and safety of the vehicle and server (Zhang, page 1, paragraphs 0003-0004 and page 7, paragraphs 0061).
Regarding claim 20, TAKERMORI in view of TANJI teaches each and every claim limitation of claim 3. 
TAKERMORI in view of TANJI does not explicitly teach the method wherein the cryptographic service provider performs the derivation of the cryptographic key itself using a hardware security module, or sends it to another cryptographic service provider that performs the derivation of the cryptographic key using the hardware security module.
Zhang teaches wherein the cryptographic service provider performs the derivation of the cryptographic key itself using a hardware security module, or sends it to another cryptographic service provider that performs the derivation of the cryptographic key using the hardware security module (Zhang, page 7, paragraph 0063 & 0065).
Zhang, page 1, paragraphs 0003-0004 and page 7, paragraphs 0061).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SHAQUEAL D WADE-WRIGHT/             Examiner, Art Unit 2437